Title: James Lovell to Abigail Adams, 26 November 1781
From: Lovell, James
To: Adams, Abigail


     
      Madam
      Philada. Novr. 26th. 1781
     
     I shall have an excellent Opportunity to send those Articles of yours, which have been long under my Care, by a Waggon of Genl. Lincoln going in a few days to Boston and perhaps also to Hingham. I feel a Sort of Mortification, at the Air of Negligence which seems to be thrown over my past Endeavors to serve you, by this early Execution of the Promises which our good Friend Lincoln made to you or Mr. Cranch not long ago. The Articles will now go by one of the very best Conveyances both as to Honesty and Carefulness in the Waggoner.
     You will be quite particular in making out Invoices of the Contents of the Case as they come to Sight. I doubt not you will find my first Suspicions of a Loss confirmed, when you get Invoices from Europe. All I can say is that while the Boxes were open in my Room, I always turned the Key and pocketed it, when I went out.
     
      Your most humble Servant,
      James Lovell
     
     
     
      Decr. 2d. 1781
     
     P.S. The Goods are gone. I shall write to Col. Crafts to give you notice of the Arrival of the Waggon in Boston, if it should not proceed to Hingham.
    